UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-53131 (Commission file number) CHINA XD PLASTICS COMPANY LIMITED (Exact name of registrant as specified in its charter) Nevada 04-3836208 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) No. 9 Dalian North Road, Haping Road Centralized Industrial Park, Harbin Development Zone, Heilongjiang Province, PRC 150060 (Address of principal executive offices) (Zip Code) 86-451-84346600 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of November 8, 2010, there were 47,628,367 issued and outstanding shares of the issuer’s common stock. Explanatory Note This quarterly report on Form 10-Q is being filed as Amendment No. 1 to our quarterly Report on Form 10-Q (“Amendment No. 1”) which was originally filed on November 12, 2010 with the Securities and Exchange Commission (the “Original 10-Q”) to amend and restate our financial statements and related disclosures for the quarters ended September 30, 2010 and 2009. This amendment is filed solely with respect to the following items: · Part I, Item 1- Condensed Consolidated Financial Statements (Unaudited) Notes to the Condensed Consolidated Financial Statements (Unaudited) · Part I, Item 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations. The restatements are related to accounting errors identified in (1) the Company’s condensed consolidated statements of cash flows and (2) calculation of basic and diluted earnings per share. An explanation of the errors and the impact on the Company’s condensed consolidated financial statements is contained in Note 20 to the condensed consolidated financial statements contained in Part I, Item 1 of this report. The following is a brief summary of the accounting errors: I. Errors in the Condensed Consolidated Statements of Cash Flows: a) The Company did not consider the impact of the unpaid amounts relating to property, plant and equipment in preparing the condensed consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009; b) The Company settled purchase obligations due to its equipment vendors using bank acceptance notes the Company received from its customers. The Company reported such transactions as both operating cash inflows and investing cash outflows, instead of non-cash transactions for the nine months ended September 30, 2010 and 2009; c) In 2009, the Company settled a related party loan using bank acceptance notes the Company received from its customers.The Company reported such transaction as both operating cash inflows and financing cash outflows, instead of non-cash transactions for the nine months ended September 30, 2009. As a result our cash flows provided by operating activities were restated by decreasing $5,322,903 and $8,341,759 for the nine months ended September 30, 2010 and 2009, respectively; our cash flows used in investing activities were restated by decreasing $5,322,903 and $1,373,628 for the nine months ended September 30, 2010 and 2009, respectively and our cash flows used in financing were restated by decreasing $6,968,131 for the nine months ended September 30, 2009. Furthermore, we included additional disclosure supplement to the condensed consolidated statements of cash flows. Specifically, accrual for purchase of property and equipment were $1,469 and $10,245 as at September 30, 2010 and 2009, respectively; settlement of equipment purchase through bank acceptance notes were $5,876,649 and $1,461,814 for the nine months ended September 30, 2010 and 2009, respectively, and settlement of a related party loan using bank acceptance notes was $6,968,131 for the nine months ended September 30, 2009. The adjustments had no effect on total assets, total liabilities, net income or cash balances as previously reported. II. Errors in Earnings Per Share (“EPS”) Calculations: (a) The Company did not apply the two-class method in the calculation of diluted earnings per share (“EPS”) in the financial statements for the three and nine months ended September 30, 2010 and 2009; (b) The Company identified a mathematical error in the computation of diluted EPS in the financial statements for the three and nine months ended September 30, 2010, in which the Company did not deduct the changes in fair values of warrants from net income attributable to common stockholders in the calculation of diluted EPS. As a result, the basic EPS was restated by decreasing $0.02 for the nine months ended September 30, 2010 and the diluted EPS was restated by decreasing $0.01 and $0.04 for the three months and nine months ended September 30, 2010, respectively.The basic EPS was restated by decreasing $0.02 for the nine months ended September 30, 2009. CHINA XD PLASTICS COMPANY LIMITED Index PART I— FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Financial Statements (Unaudited) 2 Notes to the Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4T. Controls and Procedures 44 PART II— OTHER INFORMATION Item 1. Legal Proceedings 45 Item 1A. Risk Factors 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3. Defaults Upon Senior Securities 45 Item 4. (Removed and Reserved) 45 Item 5. Other Information 45 Item 6. Exhibits 45 SIGNATURES 46 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED BALANCE SHEETS Note September 30, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Notes receivable Accounts receivable - net of allowance for doubtful receivables of $194,931 and $166,095, respectively 3 Prepaid expenses and other receivables Inventories 4 Due from related parties 8 - Advances to employees 5 Advances to suppliers Taxes receivable Total current assets Property, plant and equipment, net 6 Other assets: Intangible assets, net 7 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short term loans 9 $ $ Accounts payable Other payables 17 Accrued expenses Taxes payable Due to an employee - Due to related parties 8 Deferred revenue Dividends payable Total current liabilities Other liabilities Common stock warrant purchase liabilities 11 Embedded conversion feature liabilities 11 Total other liabilities Total liabilities Series C convertible redeemable preferred stock: 15,186 and 15,188 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 11 Commitments and contingencies 16 Stockholders' equity Series B Preferred Stock, $0.0001 par value, 50,000,000 shares authorized, 1,000,000shares issued and outstanding as of September 30, 2010 and December 31, 2009 13 Common Stock, $0.0001 par value, 500,000,000 shares authorized, 44,295,033 and 40,867,050 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively 13 Additional paid-in-capital Retained earnings Statutory surplus reserve fund Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME For the Nine Months Ended September 30, For the Three Months Ended September 30, Note (Restated - Note 20) (Restated - Notes 18 and 20) (Restated - Note 20) Sales $ Cost of sales ) Gross profit Operating expenses Research and development expenses Selling expenses General and administrative expenses Total operating expenses Operating income Other income (expenses) Interest income (expenses) Other income Other expense ) Changes in fair value of warrants and embedded derivatives 11 - - Total other income (expense) Income before income taxes Provision for income taxes 10 ) Net income $ Other comprehensive income Foreign currency translation adjustment ) ) Comprehensive income $ Basic and diluted earnings per common share Basic 15 $ Diluted 15 $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 CHINA XD PLASTICS COMPANY LIMITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months ended September 30, (Restated - Note 20) (Restated –Notes 18 and 20) Cash flows from operating activities Net income $ Adjustments to reconcile net income to net cash provided by (used in)operating activities: Depreciation and amortization Stock-based compensation expense Change in fair value of warrants and derivative liabilities ) - Loss (gain) on disposals of property, plant and equipment ) Changes in assets and liabilities: (Increase) decrease in - Restricted cash - Notes receivables ) ) Accounts receivable and other receivables ) ) Prepaid expenses ) Inventories ) ) Advances to employees ) Advances to suppliers ) Taxes receivable ) ) Due from related parties - ) Deferred charge - Increase (decrease) in - Accounts payable and other payables Due to an employee - Accrued expenses ) ) Tax payable ) Deferred revenue ) ) Net cash provided by operating activities Cash flows from investing activities Purchase of property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid ) - Repayment of short term loans ) ) Repayment of bank acceptance notes payable - ) Repayment to related parties ) ) Proceeds from related parties Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $
